Case 15-18778        Doc 90     Filed 02/11/19     Entered 02/11/19 16:48:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 18778
         Tony B Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/28/2015.

         2) The plan was confirmed on 11/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/11/2017, 06/26/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/27/2018.

         5) The case was Completed on 10/04/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $27,296.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18778             Doc 90             Filed 02/11/19    Entered 02/11/19 16:48:43               Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $14,487.00
           Less amount refunded to debtor                                    $837.61

 NET RECEIPTS:                                                                                             $13,649.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                              $0.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $589.89
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $589.89

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim          Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured           0.00        446.80         446.80        446.80        0.00
 At & T                                      Unsecured           0.00           NA             NA            0.00       0.00
 Chase                                       Unsecured      3,497.00            NA             NA            0.00       0.00
 Chicago Policemen Credit Union              Unsecured      7,501.00            NA             NA            0.00       0.00
 Citibank SD, NA                             Unsecured     11,255.00            NA             NA            0.00       0.00
 Citibank SD, NA                             Unsecured      2,462.00            NA             NA            0.00       0.00
 Citimortgage Inc                            Secured      110,566.00            NA             NA            0.00       0.00
 Cook County Treasurer                       Secured        3,400.00           0.00       5,181.23           0.00       0.00
 GE Capital Retail Bank                      Unsecured      1,026.00            NA             NA            0.00       0.00
 Medical Business Bureau                     Unsecured          90.00           NA             NA            0.00       0.00
 Nordstrom FSB                               Unsecured      1,265.00            NA             NA            0.00       0.00
 Saint Anthony Hospital                      Unsecured         200.00           NA             NA            0.00       0.00
 US Small Business Administration            Unsecured     12,578.13     12,612.70      12,612.70      12,612.70        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-18778        Doc 90      Filed 02/11/19     Entered 02/11/19 16:48:43             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                  $5,181.23               $0.00             $0.00
 TOTAL SECURED:                                           $5,181.23               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,059.50         $13,059.50              $0.00


 Disbursements:

         Expenses of Administration                               $589.89
         Disbursements to Creditors                            $13,059.50

 TOTAL DISBURSEMENTS :                                                                     $13,649.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
